IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00237-CV

                           IN THE INTEREST OF
                M.A.R., A.R., A.R., I.R., AND J.R., CHILDREN


                          From the County Court at Law
                               Ellis County, Texas
                           Trial Court No. 77,521-CCL


                           MEMORANDUM OPINION


      After Appellant’s parental rights to her five children were terminated following a

jury trial, Appellant filed a motion for new trial and sought indigent status for appeal.

The trial court denied the motion for new trial, found her appeal to be frivolous, and

overruled her claim of indigence. See TEX. FAM. CODE ANN. § 263.405(d) (Vernon 2008).

Appellant’s counsel then withdrew. We abated this appeal for a hearing in the trial

court to appoint counsel to appeal the trial court’s indigence and frivolousness

determinations if it found that Appellant had not abandoned this appeal.

      The trial court appointed counsel for Appellant, and appointed counsel has filed

an Anders brief with us and a motion to withdraw in the trial court. Appointed counsel

asserts that he has diligently reviewed the available record and the issues in Appellant’s
statement of points and that, in his opinion, the appeal of the trial court’s frivolousness

finding is frivolous.1 See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order) (applying Anders

to termination appeal).

          Although informed of her right to do so, Appellant did not file a pro se brief or

response to the Anders brief.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the trial court’s order of termination.



                                                           REX D. DAVIS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 11, 2011
[CV06]

1 Because none of the issues in the statement of points challenges the sufficiency of the evidence, the
absence of a reporter’s record from the trial does not raise a due-process concern. See, e.g., In re S.T., 242
S.W.3d 923, 925 (Tex. App.—Waco 2008, order). Furthermore, appointed counsel has not requested the
reporter’s record from the trial. See id. at 925 n.1.

In the Interest of M.A.R.                                                                              Page 2